 



EXHIBIT 10.1(f)
SIXTH AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT AND TEMPORARY WAIVER AGREEMENT
     THIS SIXTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND TEMPORARY
WAIVER AGREEMENT (this “Sixth Amendment”) is made and entered into as of
February 12, 2008 among AMERICAN COLOR GRAPHICS, INC., a New York corporation
(together with any permitted successors and assigns, the “Borrower”), the
Guarantor signatory hereto, the financial institutions identified on the
signature pages hereof as Lenders (collectively, the “Lenders”), and BANK OF
AMERICA, N.A., as Administrative Agent (in such capacity, the “Agent”).
RECITALS
     1. The Borrower, the Guarantor, the Lenders and the Agent are parties to
that certain Amended and Restated Credit Agreement, dated as of May 5, 2005, as
amended by that certain First Amendment to Amended and Restated Credit
Agreement, dated as of September 26, 2006, as further amended by that certain
Second Amendment to Amended and Restated Credit Agreement, dated as of March 30,
2007, as further amended by that certain Third Amendment to Amended and Restated
Credit Agreement, dated as of June 13, 2007, as further amended by that certain
letter agreement dated as of July 3, 2007, as further amended by that certain
Fourth Amendment to Amended and Restated Credit Agreement, dated as of
August 28, 2007, and as further amended by that certain Fifth Amendment to
Amended and Restated Credit Agreement and Temporary Waiver Agreement (the “Fifth
Amendment”), dated as of November 14, 2007 (as heretofore amended, the “Existing
Credit Agreement”).
     2. The Borrower has been unable to satisfy the requirements of
(i) Section 7.01(a) of the Existing Credit Agreement, with respect to delivery
of an opinion by its certified public accountants not subject to a going concern
qualification, for the fiscal year ending March 31, 2007, and (ii) Section 8.11
of the Existing Credit Agreement (the First Lien Leverage Ratio), with respect
to the fiscal quarters ending September 30, 2007 and December 31, 2007
(collectively, along with any Default existing as a result of the Borrower’s
acknowledgements set forth in Section 2.1(c) of the Fifth Amendment, the
“Existing Defaults”). Subject to the terms and conditions of the Fifth
Amendment, the Lenders agreed to waive the Existing Defaults for the period from
September 30, 2007 through and including February 15, 2008 (the “Original Waiver
Period”).
     3. The Borrower has advised the Lenders that it cannot comply with the
requirement in the Existing Credit Agreement to repay the Supplemental Term
Loan, in the outstanding principal amount of $5 million, on or before
February 15, 2008 (the “Payment Default”).
     4. The Borrower has requested that the Lenders (i) extend the Original
Waiver Period with respect to the Existing Defaults through and including
March 13, 2008, (ii) waive compliance with Section 2.06(b) with respect to the
Payment Default through and including March 13, 2008, and (iii) continue to make
available to the Borrower the Loans and Letters of Credit.

 



--------------------------------------------------------------------------------



 



     5. The Lenders are willing to extend the Original Waiver Period, waive
compliance with Section 2.06(b) with respect to the Payment Default through and
including March 13, 2008, and continue to make available the Loans and Letters
of Credit to the Borrower in accordance with the terms of the Existing Credit
Agreement, based upon and subject to the terms and conditions specified in this
Sixth Amendment.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereby agree as follows:
PART 1
Definitions
     Section 1.1. Certain Definitions. Unless otherwise defined herein or the
context otherwise requires, the following terms used in this Sixth Amendment
have the following meanings:
     “Amended Credit Agreement” means the Existing Credit Agreement as amended
hereby.
     “Continuing Defaults” means (A) the Existing Defaults, (B) the Payment
Default, and (C) any Default existing as a result of the Borrower’s
acknowledgment set forth in Section 2.1(c) of this Sixth Amendment.
     “Sixth Amendment Effective Date” shall mean, in accordance with Part 5 of
this Sixth Amendment, the date upon which the Borrower has satisfied in the
determination of the Agent and the Lenders (or satisfaction thereof has been
waived by the Agent and the Lenders) each of the conditions set forth in Part 5
of this Sixth Amendment.
     “Sixth Amendment Fee Letter” means the letter agreement, dated as of the
Sixth Amendment Effective Date, between the Borrower and the Agent.
     Section 1.2. Other Definitions. Unless otherwise defined herein or the
context otherwise requires, terms used in this Sixth Amendment have the meanings
provided in the Amended Credit Agreement.
PART 2
Limited Waiver and Reaffirmation
     Section 2.1. Limited Waiver. The Loan Parties acknowledge that (a) the
Existing Defaults result from the Borrower’s failure to be able to comply with
(i) the financial covenant contained in Section 8.11 of the Existing Credit
Agreement for the fiscal quarters ending nearest September 30, 2007, and
December 31, 2007, respectively, and (ii) the requirement in Section 7.01(a) of
the Existing Credit Agreement that the Borrower’s annual financial statements be
accompanied by the opinion of its certified public accountants not subject to a
going concern qualification, for the fiscal year ending March 31, 2007, and
(b) the Payment Default results from the Borrower’s inability to comply with
Section 2.06(b) of the Existing Credit Agreement with respect to the repayment
of the Supplemental Term Loan. Effective on (and subject to the occurrence of)
the Sixth Amendment Effective Date, the Lenders hereby waive the Continuing

2



--------------------------------------------------------------------------------



 



Defaults through and including March 13, 2008 (the “Waiver Period”) for all
purposes of the Existing Credit Agreement (including, without limitation,
Section 5.02(b) thereof). This limited waiver shall not modify or affect (i) the
Borrower’s obligation to comply with the terms of Section 8.11 of the Amended
Credit Agreement as measured for the fiscal quarters ending nearest September
30, 2007, and December 31, 2007, respectively, (ii) the Borrower’s obligation to
comply with the terms of Section 8.11 of the Amended Credit Agreement as
measured at the end of any fiscal quarter other than the ones ending nearest
September 30, 2007, and December 31, 2007, (iii) the Borrower’s obligation to
comply with the terms of Section 7.01(a) of the Amended Credit Agreement for the
fiscal year ending nearest March 31, 2007, (iv) the Borrower’s obligation to
comply with the terms of Section 7.01(a) of the Amended Credit Agreement for any
fiscal year other than the one ending nearest March 31, 2007, or (iv) the Loan
Parties’ obligation to comply fully with any other duty, term, condition,
obligation or covenant contained in the Amended Credit Agreement or the other
Loan Documents.
     (b) Except for the limited waiver set forth above, nothing contained herein
shall be deemed to constitute or imply a waiver of any rights or remedies which
the Agent or any Lender may have under the Amended Credit Agreement, any other
Loan Document, or under applicable law; it being understood that the Agent and
the Lenders may not exercise their rights and remedies with respect to the
Continuing Defaults during the Waiver Period as long as no other Default or
Event of Default occurs or exists. The limited waiver set forth herein shall be
effective only in this specific instance for the duration of the Waiver Period
and shall not obligate the Lenders or the Agent to waive any other Default or
Event of Default, now existing or hereafter arising. This is a one-time waiver,
and the Agent and the Lenders shall have no obligation to extend the limited
waiver or otherwise amend, modify or waive any provision of the Amended Credit
Agreement or any other Loan Documents at the end of the Waiver Period. The
provisions and agreements set forth in this Sixth Amendment shall not establish
a custom or course of dealing or conduct between the Agent, any Lender, the
Borrower or any other Loan Party.
     (c) The Loan Parties acknowledge and agree that unless the Agent and the
Lenders, in their sole discretion, further amend the Amended Credit Agreement or
otherwise agree in writing to continue this waiver beyond the Waiver Period, an
Event of Default will occur under the Amended Credit Agreement as of March 14,
2008, for which no grace period or cure period shall apply, and the Agent and
the Lenders may pursue all rights and remedies available to them under the
Amended Credit Agreement, the Loan Documents and applicable law. The Loan
Parties further acknowledge and agree that, to the extent any Defaults or Events
of Default (other than the Continuing Defaults) now exist or hereafter arise
during the Waiver Period, the Agent and the Lenders may immediately pursue all
rights and remedies available to them in respect thereof under the Amended
Credit Agreement, the other Loan Documents, and applicable law.
     (d) The Loan Parties acknowledge and agree that the making of any Credit
Extension pursuant to the Amended Credit Agreement following the occurrence of
the Continuing Defaults does not now, and will not in the future, constitute
(i) an agreement or obligation, whether implied or express, on the part of the
Lenders to make any Credit Extension in the future, after the expiration of the
Waiver Period, to the extent that the Continuing Defaults exist upon the
expiration of such Waiver Period, or (ii) a waiver by the Agent or the Lenders
of any of their respective rights or remedies at any time, now or in the future,
with respect to the Continuing Defaults or to any other Default or Event of
Default.

3



--------------------------------------------------------------------------------



 



     Section 2.2. Reaffirmation of Loan Party Obligations. Each Loan Party
hereby ratifies the Amended Credit Agreement and the Loan Documents and
acknowledges and reaffirms (i) that it is bound by all terms of the Amended
Credit Agreement and the Loan Documents and (ii) that it is responsible for the
observance and full performance of the Obligations, including without limitation
the repayment of the Term Loan and the Revolving Loans, in accordance with the
terms of the Amended Credit Agreement. Without limiting the generality of the
preceding sentence, (i) the Parent as Guarantor restates and reaffirms that it
guarantees the prompt payment when due of all Obligations, in accordance with,
and pursuant to the terms of, Article IV of the Amended Credit Agreement and
(ii) each of the Loan Parties agrees that all references in the Collateral
Documents to the term “Secured Obligations” shall be deemed to include all of
the obligations of the Loan Parties to the Lenders and the Agent, whenever
arising, under the Amended Credit Agreement, the Collateral Documents or any of
the other Loan Documents (including, but not limited to, any interest, expenses
and cost and charges that accrue after the commencement by or against any Loan
Party or any Affiliate thereof or any proceedings under any Debtor Relief Laws
naming such Person as the debtor in such proceeding). Each Loan Party further
represents and warrants to the Agent and the Lenders that each is validly and
justly indebted to the Agent and the Lenders in the aggregate amount of the
Obligations and that none of the Loan Parties has any claims, counterclaims,
offsets, credits or defenses to the Loan Documents or the performance of their
respective obligations thereunder, or if any Loan Party has any such claims,
counterclaims, offsets, credits or defenses to the Loan Documents or any
transaction related to the Loan Documents, the same are hereby fully and
irrevocably waived, relinquished and released in consideration of the execution
and delivery of this Sixth Amendment by the Agent and the Lenders.
     Section 2.3. Control Agreements. The Loan Parties acknowledge and agree
that the Agent may notify, and consent to the Agent’s notifying, counterparties
to control agreements with respect to deposit accounts and securities accounts
of the Loan Parties that the control mechanisms in such control agreements,
whereby the Agent may direct the disposition of funds, are effective.
PART 3
Amendments to Existing Credit Agreement
     Effective on (and subject to the occurrence of) the Sixth Amendment
Effective Date, the Existing Credit Agreement is hereby amended in accordance
with this Part 3. Except as so amended, the Existing Credit Agreement shall
continue in full force and effect as the Amended Credit Agreement.
     Section 3.1. Addition of New Definitions in Section 1.01. Section 1.01 of
the Existing Credit Agreement is amended by adding the following definitions in
the appropriate alphabetical order:
     “Sixth Amendment” means that certain Sixth Amendment to Amended and
Restated Credit Agreement and Temporary Waiver Agreement, dated as of
February 12, 2008, by and among the Borrower, the Parent, the Administrative
Agent and the Lenders.
     “Sixth Amendment Effective Date” means the date upon which each of the
conditions precedent to the effectiveness of the Sixth Amendment, as

4



--------------------------------------------------------------------------------



 



set forth in Part 5 of the Sixth Amendment, have been satisfied according to the
terms thereof.
     “Total Availability” means, as of any date of determination, the sum of
(i) the Aggregate Revolving Commitments minus the Total Revolving Outstandings,
(ii) the amount of Finco’s Availability (as defined in that Credit Agreement
dated as of September 26, 2006, by and among Finco, the Receivables Financier,
and Bank of America, N.A. as agent for the Receivables Financier, as such
agreement may be modified or supplemented from time to time), and (iii) the
amount of additional Availability that would be created under such Credit
Agreement, as of any date of determination, if the Borrower were to transfer all
additional qualifying receivables to Finco pursuant to the terms and conditions
of that certain Contribution and Sale Agreement, dated as of September 26, 2006,
between the Borrower and Finco (as amended from time to time).
     Section 3.2. Amendment of Definition of “Applicable Rate.” The definition
of “Applicable Rate” in Section 1.01 of the Existing Credit Agreement is hereby
amended in its entirety to read as follows:
     “Applicable Rate” means (a) with respect to Eurodollar Rate Loans and
Letter of Credit Fees for Letters of Credit, 8.00% per annum, and (b) with
respect to Base Rate Loans, 7.00% per annum.
     Section 3.3. Amendment of Definition of “Base Rate”. The definition of
“Base Rate” in Section 1.01 of the Existing Credit Agreement is hereby amended
in its entirety to read as follows:
     “Base Rate” means for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) 6.00% or (c) the rate
of interest in effect for such day as publicly announced from time to time by
Bank of America as its “prime rate” for loans in Dollars. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
     Section 3.4. Amendment of Definition of “Interest Payment Date.” The
definition of “Interest Payment Date” in Section 1.01 of the Existing Credit
Agreement is hereby amended in its entirety to read as follows:
     “Interest Payment Date” means (a) as to any Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date; and (b) as to any Base Rate Loan, the second Business Day of each
calendar month (for interest accruing through the last day of the most recently
ended calendar month) and the Maturity Date.

5



--------------------------------------------------------------------------------



 



     Section 3.5. Amendment of Section 2.02. Section 2.02 of the Existing Credit
Agreement is hereby amended by adding a new subsection (f) which reads in its
entirety as follows:
     (f) Notwithstanding any contrary term or provision of this Agreement, from
and after the Sixth Amendment Effective Date, all Borrowings shall be made as
Base Rate Loans, no existing Eurodollar Rate Loans shall be continued, and no
Base Rate Loans shall be converted into Eurodollar Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
after the Sixth Amendment Effective Date, then such request shall be deemed to
have been a request for a Base Rate Loan. Any outstanding Eurodollar Rate Loans
as of the Sixth Amendment Effective Date shall continue to accrue interest on
the outstanding principal amount thereof for the remainder of the applicable
Interest Period at the Eurodollar Rate plus the Applicable Rate without giving
effect to the Sixth Amendment, and on the last day of the Interest Period then
in effect with respect to any such Eurodollar Rate Loans, such Loans shall be
automatically converted to Base Rate Loans.
     Section 3.6. Amendment of Section 7.02. Section 7.02 of the Existing Credit
Agreement is hereby amended by deleting the word “and” at the end of subsection
7.02(k), replacing the period at the end of subsection 7.02(l) with a semi-colon
and adding the word “and”, and adding the following new subsection 7.02(m) which
reads as follows:
     (m) for each Business Day beginning as of February 15, 2008, deliver to the
Administrative Agent a certificate, in form, detail and substance reasonably
satisfactory to the Administrative Agent, signed by the chief financial officer
or the vice president and assistant treasurer of the Borrower, calculating the
Total Availability for the immediately preceeding Business Day.
     Section 3.7. Amendment of Section 8.01(r). Section 8.01(r) of the Existing
Credit Agreement is hereby amended in its entirety to read as follows:
     (r) other Liens, granted or arising prior to the Sixth Amendment Effective
Date, securing liabilities not exceeding $1,000,000 in the aggregate;
     Section 3.8. Amendment of Section 8.03(i). Section 8.03(i) of the Existing
Credit Agreement is hereby amended in its entirety to read as follows:
     (i) other Indebtedness, in an aggregate principal amount not to exceed
$5,000,000, provided that the terms and conditions of such Indebtedness are
satisfactory to the Required Lenders;
     Section 3.9. Amendment of Section 8.22. Section 8.22 of the Existing Credit
Agreement is hereby amended in its entirety to read as follows:
     8.22 Minimum Total Availability

6



--------------------------------------------------------------------------------



 



     Permit the Total Availability at any time from and after February 15, 2008
to be less than the corresponding amounts indicated for each of the following
periods:

          Period   Minimum Total Availability
From February 15, 2008 through February 20, 2008
  $ 2,500,000  
From February 21, 2008 through February 24, 2008
  $ 3,500,000  
From February 25, 2008 through March 5, 2008
  $ 1,500,000  
From and after March 6, 2008
  $ 4,000,000  

PART 4
Representations and Warranties
     Each of the Loan Parties represents and warrants to the Agent and the
Lenders that, as of the Sixth Amendment Effective Date:
     Section 4.1. Authority. Each Loan Party has all the necessary corporate
power to make, execute, deliver, and perform this Sixth Amendment, has taken all
necessary corporate action to authorize the execution, delivery and performance
of this Sixth Amendment and has duly executed and delivered this Sixth
Amendment. This Sixth Amendment and the Amended Credit Agreement constitute the
legal, valid and binding obligations of each of the Loan Parties, enforceable
against each of them in accordance with its terms except as such enforceability
may be subject to (a) applicable Debtor Relief Laws and (b) general principles
of equity.
     Section 4.2. No Legal Obstacle to Agreement. Neither the execution of this
Sixth Amendment, the making by the Borrower of any borrowings under the Amended
Credit Agreement, nor the performance of the Amended Credit Agreement has
constituted or resulted in or will constitute or result in a breach of the
provisions of any contract to which any Loan Party is a party, or the violation
of any law, judgment, decree or governmental order, rule or regulation
applicable to any Loan Party, or result in the creation under any agreement or
instrument of any security interest, lien, charge, or encumbrance upon any of
the assets of any Loan Party. No approval or authorization of any governmental
authority is required to permit the execution, delivery or performance by any
Loan Party of this Sixth Amendment, the Amended Credit Agreement, or the
transactions contemplated hereby or thereby, or the making of any borrowings by
the Borrower under the Amended Credit Agreement.
     Section 4.3. Incorporation of Certain Representations. The representations
and warranties set forth in Article VI of the Amended Credit Agreement are true
and correct in all material respects on and as of the Sixth Amendment Effective
Date as though made on and as of the date hereof, except for any representations
and warranties that expressly relate solely to an earlier date, which
representations and warranties were true and accurate in all material respects
on and as of such earlier date.

7



--------------------------------------------------------------------------------



 



     Section 4.4. Default. No Default or Event of Default has occurred and is
continuing under the Amended Credit Agreement (other than the Continuing
Defaults).
     Section 4.5. Total Liquidity. The Total Liquidity is not less than
$4 million as of the close of business on February 12, 2008.
PART 5
Conditions to Effectiveness
     This Sixth Amendment shall be and become effective as of the Sixth
Amendment Effective Date provided that each of the conditions set forth in this
Part 5 shall have been satisfied in the determination of the Agent and the
Lenders in their sole discretion (or satisfaction thereof has been waived by the
Agent and the Lenders in their sole discretion) on or before February 13, 2008.
     Section 5.1. Counterparts of Amendment. The Agent shall have received
counterparts (or other evidence of execution, including telephonic message,
satisfactory to the Agent) of this Sixth Amendment, which collectively shall
have been duly executed on behalf of each of the Borrower, the Guarantor, the
Lenders and the Agent.
     Section 5.2. Corporate Action. The Borrower shall have delivered to the
Agent certified copies of all necessary corporate action taken by each Loan
Party approving this Sixth Amendment, and each of the documents executed and
delivered in connection herewith or therewith (including, without limitation, a
certificate setting forth the resolutions of the board of directors of each Loan
Party authorizing the amendments to the Existing Credit Agreement herein
provided for and the execution, delivery and performance of this Sixth
Amendment). The Agent shall have received a certificate, signed by the Secretary
or an Assistant Secretary of each Loan Party, dated as of the date hereof, as to
the incumbency of the person or persons authorized to execute and deliver this
Sixth Amendment and any instrument or agreement required hereunder on behalf of
each Loan Party, as applicable.
     Section 5.3. Amendment Fee. The Borrower shall have paid to the Agent an
amendment fee, for the account of each Lender, based upon each Lender’s
Commitment, in such amount as set forth in the Sixth Amendment Fee Letter.
     Section 5.4. Out-of-Pocket Costs. The Borrower shall have paid any and all
reasonable out-of-pocket costs (to the extent invoiced) incurred by the Agent or
Banc of America Securities LLC (including the reasonable fees and expenses of
the Agent’s legal counsel and its financial advisor), and all other fees and
amounts payable to the Agent or Banc of America Securities, LLC in connection
with this Sixth Amendment. In addition, the Borrower shall have provided a
retainer of $150,000 to legal counsel to the Agent.
     Section 5.5. Legal Opinion. The Agent shall have received a favorable legal
opinion, addressed to the Agent, from the Borrower’s legal counsel, reasonably
acceptable to the Agent

8



--------------------------------------------------------------------------------



 



in form and substance, opining, among other matters, that (i) the Loan Parties’
entry into and performance of this Sixth Amendment and the Amended Credit
Agreement does not contravene the obligations, covenants, or restrictions
applicable to the Loan Parties under the Second Lien Indenture or any other
material agreement of the Loan Parties, and (ii) the Loan Parties’ execution and
delivery of this Sixth Amendment has been duly authorized by all necessary
corporate action.
PART 6
Miscellaneous
     Section 6.1. Instrument Pursuant to Existing Credit Agreement. This Sixth
Amendment is a Loan Document executed pursuant to the Existing Credit Agreement
and shall (unless otherwise expressly indicated therein) be construed,
administered and applied in accordance with the terms and provisions of the
Existing Credit Agreement.
     Section 6.2. Effect. Except as expressly herein amended, the terms and
conditions of the Existing Credit Agreement shall remain in full force and
effect without amendment or modification, express or implied. The entering into
this Sixth Amendment by the Lenders shall not be construed or interpreted as an
agreement by the Agent or the Lenders to enter into any future amendment or
modification of the Amended Credit Agreement or any of the other Loan Documents.
For the avoidance of doubt, the changes in the definition of “Applicable Rate”
and “Base Rate” effected by the Sixth Amendment shall not apply retroactively to
any period prior to the Sixth Amendment Effective Date.
     Section 6.3. References in Other Loan Documents. At such time as this Sixth
Amendment shall become effective pursuant to the terms of Part 5 hereof, all
references in the Existing Loan Documents to the “Credit Agreement” and/or
“First Lien Credit Agreement” shall be deemed to refer to the Credit Agreement
as amended by this Sixth Amendment.
     Section 6.4. Counterparts. This Sixth Amendment may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement, and all of such counterparts taken together shall be deemed to
constitute one and the same instrument. Any signature delivered or transmitted
by a party by facsimile transmission shall be deemed to be an original signature
hereto.
     Section 6.5. Integration; Jointly Drafted Document. This Sixth Amendment,
together with the Loan Documents, contains the entire and exclusive agreement of
the parties hereto with reference to the matters discussed herein and therein.
This Sixth Amendment supersedes all prior drafts and communications with respect
thereto. This Sixth Amendment may not be amended except in writing. This Sixth
Amendment has been jointly drafted by the respective parties hereto, and no
legal doctrine providing for construction or interpretation against the drafter
shall have any applicability to this Sixth Amendment.

9



--------------------------------------------------------------------------------



 



     Section 6.7. Further Assurances. The Borrower agrees to take such further
actions as the Agent shall reasonably request from time to time in connection
herewith to evidence or give effect to the amendments set forth herein or any of
the transactions contemplated hereby.
     Section 6.8. Governing Law. THIS SIXTH AMENDMENT SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT
GIVING EFFECT TO CONFLICTS OF LAWS PRINCIPLES.
     Section 6.9. Successors and Assigns. This Sixth Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
     Section 6.10. Costs, Expenses. The Borrower agrees to pay on demand any and
all reasonable costs and expenses of the Agent or Banc of America Securities LLC
and all other fees and other amounts payable to the Agent or Banc of America
Securities LLC (including, without limitation, the reasonable fees and expenses
of counsel to the Agent) in accordance with the terms of Section 11.04 of the
Existing Credit Agreement in connection with this Sixth Amendment.
[Remainder of this page intentionally left blank.]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to
be duly executed and delivered as of the date first written above.

            AMERICAN COLOR GRAPHICS, INC.
      By:   /s/ Patrick W. Kellick         Name:   Patrick W. Kellick       
Title:   Executive Vice President/CFO     

            ACG HOLDINGS, INC.
      By:   /s/ Patrick W. Kellick         Name:   Patrick W. Kellick       
Title:   Executive Vice President/CFO     

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
as Administrative Agent
      By:   /s/ Robert Rittlemeyer         Name:   Robert Rittlemeyer       
Title:   Vice President     

            BANK OF AMERICA, N.A.,
as L/C Issuer
      By:   /s/ Kevin Behan         Name:   Kevin Behan        Title:   Senior
Vice President     

 